Exhibit 10.2



 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of February 2, 2012 (the “Effective Date”) by and between Bluefly, Inc.,
a Delaware corporation (the “Company”), and Joseph Park (“Park”).

 

RECITALS

 

WHEREAS, the Company and Park are parties to an employment agreement dated as of
May 3, 2011 (the “Previous Agreement”); and

 

WHEREAS, the parties wish to amend and restate the Previous Agreement in its
entirety pursuant to the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Park agree as
follows:

 

1.TERM

 

The Company hereby agrees to employ Park as Chief Executive Officer of the
Company, and Park hereby agrees to serve in such capacity, for a term commencing
on the Effective Date and continuing through June 30, 2014 (as the same may be
earlier terminated pursuant to the terms of this Agreement, the “Employment
Term”), upon the terms and subject to the conditions contained in this
Agreement.

 

2.DUTIES

 

During the Employment Term, Park shall serve as Chief Executive Officer of the
Company, reporting directly to the Board of Directors of the Company (the
“Board”), and shall perform such duties and have such powers, authority,
functions, duties and responsibilities for the Company as are reasonably
assigned to Park by the Board and as are consistent with the duties,
responsibilities and activities of a senior executive officer of the Company. To
the extent that the Company becomes a division or subsidiary of another entity,
Park shall report directly to, and have such powers, authority, functions,
duties and responsibilities as are reasonably assigned to him by, the Chief
Executive Officer or comparable officer of such other entity.  It is understood
that the duties of Park, should the Company become a division or subsidiary of
another entity, shall be generally consistent with his duties prior to such
event, but shall take into account the changes associated with running a
division or subsidiary, rather than an entire entity.

 

The Company will use its best efforts to nominate Park to the Board and
recommend that the Company’s stockholders vote in favor of the election of Park
to the Board at the next meeting of stockholders and every annual meeting
thereafter during the Employment Term.  Park will accept any such nomination and
continue to serve as a member of the Board if and when elected. Upon any
termination of Park’s employment, Park shall resign (and shall be deemed to have
resigned) from the Board.

 



 

 

 

 

The principal location of Park’s employment shall be in the New York City
vicinity (i.e., within a 20 mile radius), although Park understands and agrees
that he will be required to travel from time to time for business reasons. Park
shall diligently and faithfully perform his obligations under the Agreement and
shall devote his full professional and business time to the performance of his
duties as Chief Executive Officer of the Company during the Employment Term.
Park shall not, directly or indirectly, render business services to any other
person or entity, without the consent of the Board.

 

3.BASE SALARY

 

For services rendered by Park to the Company during the Employment Term, the
Company shall pay him a base salary of $375,000 per annum, payable in accordance
with the standard payroll practices of the Company, subject to annual increases
in the sole discretion of the Compensation Committee of the Board (the
“Compensation Committee”), taking into account the financial and operating
performance of the Company’s business and divisions and a qualitative assessment
of Park’s performance during such year. In addition, during the Employment Term,
the base salary shall be subject to an annual cost of living adjustment,
commencing January 1, 2013, based on adjustments to the United States Consumer
Price Index.

 

4.BONUS/OPTIONS

 

(a)         For each fiscal year during the Employment Term, provided that Park
remains employed with the Company as of December 31 of such fiscal year, Park
will be eligible to earn the following bonuses: (i) a performance bonus targeted
at fifty percent (50%) of Park’s then-current base salary, based upon the
achievement of one or more targets to be set for each fiscal year by the
Compensation Committee in its sole discretion, and subject to a pro rata
adjustment for underachievement or overachievement of the targets within
limits determined by the Compensation Committee in its sole discretion; and (ii)
such additional performance bonus for each fiscal year as may be determined by
the Compensation Committee in its sole discretion. Any bonus payable under this
section shall be paid no later than March 15th of the fiscal year following the
fiscal year to which such bonus relates. Park acknowledges and agrees that
Park’s bonus for the 2011 fiscal year will be pro-rated based upon the number of
days during the 2011 fiscal year in which he was employed by the Company.

 

(b)         The Company hereby agrees to cause, as soon as reasonably
practicable after the Effective Date, the issuance to Park of options
(“Options”) to purchase 450,000 shares (the “Shares”) of the Company’s common
stock, $.01 par value (“Common Stock”), which shall be in addition to the
Options issued to Park under the Previous Agreement. The Options shall be issued
pursuant to, and in accordance with, the Company’s Amended and Restated 2005
Stock Incentive Plan (the “Plan”). The Options shall be Incentive Stock Options
(as defined in the Plan) to the extent allowed by law, and shall be exercisable
at a price equal to the Fair Market Value (as defined in the Plan) of the Common
Stock on the date of grant. The Options shall vest and become exercisable in
equal monthly installments over the four year period commencing on the Effective
Date, subject to Park’s continued employment on the applicable vesting date. The
term of each Option shall be 10 years from the date of grant. During the
Employment Term, Park shall be eligible to participate in the Company’s future
stock option grants as determined appropriate by the Compensation Committee in
its sole discretion.

 



2

 

 

 

(c)         In the event that a Change of Control (as defined below) occurs
during the Employment Term, one half of any unvested stock options granted to
Park which are outstanding as of the date of that Change of Control and have not
yet vested (“Unvested Options”) shall be deemed to be fully vested as of that
date. Subject to paragraph 7(c), the remaining one half of the Unvested Options
shall vest on the earliest to occur of (x) the scheduled vesting date and (y)
twelve (12) months from the date of such Change of Control, subject, in each
case, to Park’s continued employment with the Company on such dates.

 

(d)         For purposes of this Agreement, “Change of Control” shall be deemed
to occur upon:

 

(i)         the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent
(50%) or more (on a fully diluted basis) of either (A) the then outstanding
shares of common stock of the Company, taking into account as outstanding for
this purpose such common stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, and the exercise of any
similar right to acquire such common stock (the “Outstanding Company Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Agreement, the following acquisitions shall not constitute
a Change of Control: (I) any acquisition by the Company or any “Affiliate” (as
defined below), (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate, (III) any acquisition by Quantum
Industrial Partners LDC, Soros Fund Management LLC, and/or SFM Domestic
Investments LLC and/or any of their affiliates (collectively, “Soros”), (IV) any
acquisition by Rho Ventures VI, L.P. and/or any of its affiliates (collectively,
“Rho”) or (V) any acquisition which complies with clauses (A), (B) and (C) of
sub-paragraph (d)(v) hereof ;

 

(ii)         Individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

(iii)         the dissolution or liquidation of the Company;

 

(iv)         the sale of all or substantially all of the business or assets of
the Company; or

 



3

 

 

 

(v)         the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than fifty percent (50%) of the total voting power of (x) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Outstanding Company Voting Securities that
were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which the Outstanding Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of the Company’s Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no Person (other than Soros,
Rho or any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of thirty percent (30%) or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Board members at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.

 

(e)         For purposes of this Agreement, the term “Affiliate” shall mean any
entity that directly or indirectly is controlled by, controls or is under common
control with the Company.

 

5.EXPENSE REIMBURSEMENT AND PERQUISITES

 

(a)         During the Employment Term, Park shall be entitled to reimbursement
of all reasonable and actual out-of-pocket expenses incurred by him in the
performance of his services to the Company consistent with corporate policies,
if any, provided that the expenses are properly accounted for. Any such
reimbursement will be made to Park as soon as administratively feasible
following submission of such documentation of such expense, but shall be made no
later than the calendar year following the calendar year in which such expense
is incurred by Park. In the event that any such reimbursement is taxable to
Park, such reimbursement shall be made as soon as practical upon Park’s
submission of a request to be reimbursed, but in all events such reimbursement
will be made prior to the end of the calendar year next following the calendar
year in which the applicable expense was incurred.

 

(b)         During each calendar year of the Employment Term, Park shall be
entitled to 20 days vacation with full pay in accordance with the Company’s
then-current vacation policies; provided, however, that Park shall schedule such
vacations at times convenient to the Company.

 

(c)         During the Employment Term, the Company shall provide an annual
allowance of ten thousand dollars ($10,000) for the purchase of term life
insurance by the Company for the

 



4

 

 

 

benefit of Park (which shall be in lieu of any other life insurance benefit)
and/or the purchase of a supplemental disability insurance policy. In addition,
during the Employment Term, Park shall be entitled to participate in all health
insurance, dental insurance, long-term disability insurance and other employee
benefit plans instituted by the Company from time to time on the same terms and
conditions as other similarly situated employees of the Company, to the extent
permitted by law.

 

6.NON-COMPETITION; NON-SOLICITATION

 

(a)         In consideration of Park’s employment with the Company, the
severance benefits and the Options to be granted to Park hereunder, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, during the Non-Competition Term (as defined below), Park
shall not, without the prior written consent of the Company, anywhere in the
world, directly or indirectly, (i) enter into the employ of or render any
services to any Competitive Business; (ii) engage in any Competitive Business
for his own account; (iii) become associated with or interested in any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor or in any
other relationship or capacity; (iv) employ or retain, or have or cause any
other person or entity to employ or retain, any person who was employed or
retained by the Company while Park was employed by the Company; or (v) solicit,
interfere with, or endeavor to entice away from the Company, for the benefit of
a Competitive Business, any of its customers or other persons with whom the
Company has a contractual relationship. For purposes of this Agreement, a
“Competitive Business” shall mean any person, corporation, partnership, firm or
other entity which sells or has plans to sell ten (10) or more brands of luxury
or high-end designer apparel and/or fashion accessories at prices that are
consistently discounted to manufacturer’s suggested retail prices. However,
nothing in this Agreement shall preclude Park from investing his personal assets
in the securities of any corporation or other business entity which is engaged
in a Competitive Business if such securities are traded on a national stock
exchange or in the over-the-counter market and if such investment does not
result in him beneficially owning, at any time, more than three percent (3%) of
the publicly-traded equity securities of such Competitive Business. For purposes
of this Agreement, the “Non-Competition Term” shall mean a period beginning upon
the commencement of the Employment Term and ending on the one (1) year
anniversary of the termination of Park’s employment for any reason.

 

(b)         Park and the Company agree that the covenants of non-competition and
non-solicitation contained in this paragraph 6 are reasonable covenants under
the circumstances, and further agree that if, in the opinion of any court of
competent jurisdiction, such covenants are not enforceable in any respect, such
court shall modify such provision or provisions so as to be enforceable to the
maximum extent permitted under applicable law. Park agrees that any breach of
the covenants contained in this paragraph 6 would irreparably injure the
Company. Accordingly, Park agrees that the Company, in addition to pursuing any
other remedies it may have in law or in equity, may obtain an injunction against
Park from any court having jurisdiction over the matter, restraining any further
violation of this paragraph 6.

 



5

 

 

 

7.TERMINATION

 

(a)         Park’s employment with the Company, the Employment Term, Park’s
position as Chief Executive Officer of the Company and Park’s service on the
Board shall terminate upon the first to occur of:

 

(i)         his death;

 

(ii)         his “permanent disability,” due to injury or sickness for a
continuous period of four (4) months, or a total of eight months in a
twenty-four month period (vacation time excluded), during which time Park is
unable in substantial part to attend to his ordinary and regular duties,
provided that the Company shall give Park thirty (30) days’ written notice prior
to any such termination;

 

(iii)         a “Constructive Termination” by the Company during the Employment
Term, which, for purposes of this Agreement, shall be deemed to have occurred
upon Park’s termination of employment due to (A) the removal of Park without his
consent from his position as Chief Executive Officer of the Company, or (B) the
material breach by the Company of this Agreement; provided that a Constructive
Termination shall not be deemed to have occurred unless: (1) Park gives the
Company notice within ninety (90) days after an event or occurrence which Park
believes constitutes a Constructive Termination, specifying the event or
occurrence which Park believes constitutes a Constructive Termination; and (2)
the Company fails to cure such act or failure to act within thirty (30) days
after receipt of such notice.

 

(iv)         the termination of Park’s employment with the Company and the
Employment Term at any time without Cause (as defined below) by the Company;

 

(v)         the termination of Park’s employment with the Company and the
Employment Term for “Cause,” which, for purposes of this Agreement, shall mean
that (1) Park has been convicted of a felony or any serious crime involving
moral turpitude, or engaged in materially fraudulent or materially dishonest
actions in connection with the performance of his duties hereunder, or (2) Park
has willfully and materially failed to perform his duties hereunder, or (3) Park
has willfully or negligently breached the terms and provisions of this Agreement
in any material respect, or (4) Park has failed to comply in any material
respect with the Company’s policies of conduct that have been communicated to
him, including with respect to trading in securities, provided that the Company
shall provide Park with at least five (5) business days’ prior written notice of
any such failure to comply and an opportunity to cure such failure, to the
extent curable; or

 

(vi)         the termination of Park’s employment with the Company and the
Employment Term by Park other than due to a Constructive Termination, which
shall occur on not less than 30 days’ prior written notice from Park.

 

(b)         In the event that Park’s employment with the Company is terminated
during the Employment Term pursuant to paragraphs 7(a)(i), 7(a)(ii), 7(a)(v) or
7(a)(vi), the Company shall pay Park his base salary only through the date of
termination. In the event that Park’s

 



6

 

 

 

employment with the Company is terminated during the Employment Term pursuant to
paragraphs 7(a)(iii) or 7(a)(iv), then (i) the Company shall pay Park,
contingent upon his continued performance of his obligations under Section 6,
the then-current base salary for a period of twelve (12) months (the “Severance
Payments”) and (ii) any stock options granted to Park by the Company that are
outstanding and unvested as of the date of such termination that would have
vested during the twelve (12) month period following the date of Park’s
termination had no such termination occurred shall vest as of the date of such
termination, provided that any other outstanding and unvested stock options
granted to Park by the Company shall be forfeited for no consideration, unless
otherwise provided in the applicable award agreement (the “Accelerated
Vesting”). The Severance Payments shall be payable in periodic installments in
accordance with the Company’s standard payroll practices and will be subject to
any applicable withholding. The Severance Payments and the Accelerated Vesting
shall be conditioned upon Park executing an effective release of any claims
against the Company, in a form reasonably satisfactory to the Company, which
becomes effective within 60 days after such termination. The Severance Payments
will commence (and the Accelerated Vesting will occur) when such release becomes
effective; notwithstanding the foregoing, to the extent required by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), if such 60 day
period begins in one calendar year and ends in a subsequent calendar year, the
Severance Payments will not commence until the second calendar year. Except as
provided in this paragraph, upon any termination of employment, all other rights
Park may have to base salary, perquisites or other compensation as set forth in
paragraphs 3, 4, and/or 5, including, without limitation, bonus payments and
unvested Option grants, but excluding any vested Option or any option grant that
vests upon such termination pursuant to Section 4(c) or otherwise, shall be
forfeited.

 

(c)         Notwithstanding anything herein to the contrary, if any payments due
under this Agreement (including, but not limited to any payments related to the
Options) would subject Park to any tax imposed under Section 409A of the Code if
such payments were made at the time otherwise provided herein, then the payments
that cause such taxation shall be payable in a single lump sum on the first day
which is at least six (6) months after the date of Park’s “separation from
service” as set forth in Code Section 409A(2)(A)(i) and the official guidance
issued thereunder.

 

8.CONFIDENTIALITY

 

(a)         Park recognizes that the services to be performed by him are
special, unique and extraordinary in that, by reason of his employment under
this Agreement, he may acquire or has acquired confidential information (as
defined below) and trade secrets concerning the operation of the Company, its
predecessors, and/or its affiliates, the use or disclosure of which could cause
the Company, or its affiliates substantial loss and damages which could not be
readily calculated and for which no remedy at law would be adequate.
Accordingly, Park covenants and agrees with the Company that he will not at any
time during the Employment Term or thereafter, except in the performance of his
obligations to the Company or with the prior written consent of the Board or as
otherwise required by court order, subpoena or other government process,
directly or indirectly, disclose any secret or confidential information that he
may learn or has learned by reason of his association with the Company. If Park
shall be required to make such disclosure pursuant to court order, subpoena or
other government process, he shall notify the Company of the same, by personal
delivery or electronic means, confirmed by mail, within twenty-four (24)

 



7

 

 

 

hours of learning of such court order, subpoena or other government process and,
at the Company’s expense (such expenses to be advanced by the Company as
reasonably required by Park), shall (i) take all necessary and lawful steps
reasonably required by the Company to defend against the enforcement of such
subpoena, court order or government process, and (ii) permit the Company to
intervene and participate with counsel of its choice in any proceeding relating
to the enforcement thereof. The term “confidential information” includes,
without limitation, information not in the public domain and not previously
disclosed to the public or to the trade by the Company’s management with respect
to the Company’s or its affiliates’ facilities and methods, trade secrets and
other intellectual property, designs, manuals, confidential reports, supplier
names and pricing, customer names and prices paid, financial information or
business plans.

 

(b)         Park confirms that all confidential information is and shall remain
the exclusive property of the Company. All memoranda, notes, reports, software,
sketches, photographs, drawings, plans, business records, papers or other
documents or computer-stored or disk-stored information kept or made by Park
relating to the business of the Company shall be and will remain the sole and
exclusive property of the Company and all such materials containing confidential
information shall be promptly delivered and returned to the Company immediately
upon the termination of his employment with the Company.

 

(c)         Park shall make full and prompt disclosure to the Company of all
inventions, improvements, ideas, concepts, discoveries, methods, developments,
software and works of authorship, whether or not copyrightable, trademarkable or
licensable, which are created, made, conceived or reduced to practice by Park
while performing his services hereunder to the Company, whether or not during
normal working hours or on the premises of the Company and which relate in any
manner to the business of the Company (all of which are collectively referred to
in this Agreement as “Developments”). All Developments shall be the sole
property of the Company, and Park hereby assigns to the Company, without further
compensation, all of his rights, title and interests in and to the Developments
and any and all related patents, patent applications, copyrights, copyright
applications, trademarks and trade names in the United States and elsewhere.

 

(d)         Park shall assist the Company in obtaining, maintaining and
enforcing patent, copyright and other forms of legal protection for intellectual
property in any country. Upon the request of the Company, Park shall sign all
applications, assignments, instruments and papers and perform all acts necessary
or desired by the Company in order to protect its rights and interests in any
Developments.

 

(e)         Park agrees that any breach of this paragraph 8 will cause
irreparable damage to the Company and that, in the event of such breach, the
Company will have, in addition to any and all remedies of law, including rights
which the Company may have to damages, the right to equitable relief including,
as appropriate, all injunctive relief or specific performance or other equitable
relief. Park understands and agrees that the rights and obligations set forth in
this paragraph 8 shall survive the termination or expiration of this Agreement
and the Employment Term.

 



8

 

 

 

9.REPRESENTATIONS AND WARRANTIES

 

(a)         Park represents and warrants to the Company that he was advised to
consult with an attorney of Park’s own choosing concerning this Agreement.

 

(b)         Park represents and warrants to the Company that, to the best of his
knowledge, the execution, delivery and performance of this Agreement by Park
complies with all laws applicable to Park or to which his properties are subject
and does not violate, breach or conflict with any agreement by which he or his
assets are bound or affected.

 

10.INDEMNIFICATION

 

The Company shall indemnify and hold Park harmless to the fullest extent
permitted by law from and against any and all claims, losses, liabilities,
damages and expenses including, but not limited to, reasonable attorneys’ fees
incurred by, imposed upon or asserted against Park as a result of or arising out
of any acts or omission by Park in his capacity as an officer, director,
employee or consultant of the Company.

 

11.GOVERNING LAW; ARBITRATION

 

This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the internal laws of the State of New York,
without giving effect to its conflict of law provisions. Except as set forth
below, any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be resolved by arbitration in accordance with the
rules of the American Arbitration Association (the “AAA”) then pertaining in the
City of New York, New York, by a single arbitrator to be mutual agreed upon by
the parties or, if they are unable to so agree, by an arbitrator selected by the
AAA. The parties shall be entitled to a minimal level of discovery as determined
by the arbitrator. The arbitrator shall be empowered to award attorney’s fees
and costs if he or she deems such award appropriate. Judgment upon any award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Nothing contained in this paragraph 11 or the remainder of this
Agreement shall be construed so as to deny the Company the right and power to
seek and obtain injunctive relief in a court of equity for any breach or
threatened breach by Park of the covenants contained in paragraphs 6 and 8 of
this Agreement.

 

12.ENTIRE AGREEMENT

 

This Agreement contains all of the understandings between Park and the Company
pertaining to Park’s employment with the Company, and it supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
between them, including, without limitation, the Previous Agreement.

 

13.AMENDMENT OR MODIFICATION; WAIVER

 

No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Park and by an officer of the
Company duly authorized to do so. Except as otherwise specifically provided in
this Agreement, no waiver by either party of any breach by the other party of
any condition or provision of this Agreement to

 



9

 

 

 

be performed by such other party shall be deemed a waiver of a similar or
dissimilar provision or condition at the same or any prior or subsequent time.

 

14.NOTICES

 

Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight delivery or certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently designate by like notice:

 

If to the Company, to:

 

Bluefly, Inc.
42 West 39th Street
New York, NY 10018
Attn: Chairman of Compensation Committee

 

With a copy (which copy

shall not constitute notice) to:

 

Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Fax: (212) 698-3599
Attention: Richard Goldberg

 

If to Park, to:

 

at the address then on file in the Company’s payroll system

 

Any such notice shall be deemed given upon receipt.

 

15.SEVERABILITY

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

 

16.TITLES

 

Titles of the paragraphs of this Agreement are intended solely for convenience
of reference and no provision of this Agreement is to be construed by reference
to the title of any paragraphs.

 



10

 

 

 

17.COUNTERPARTS

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

 

18.409A

 

This Agreement is intended to comply with Code Section 409A (to the extent
applicable) and the parties hereto agree to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
If Park’s termination of employment hereunder does not constitute a "separation
from service" within the meaning of Code Section 409A, then any amounts payable
hereunder on account of a termination of Park’s employment and which are subject
to Code Section 409A shall not be paid until Park has experienced a "separation
from service" within the meaning of Code Section 409A. In addition, no
reimbursement or in-kind benefit shall be subject to liquidation or exchange for
another benefit and the amount available for reimbursement, or in-kind benefits
provided, during any calendar year shall not affect the amount available for
reimbursement, or in-kind benefits to be provided, in a subsequent calendar
year. Notwithstanding anything herein to the contrary, neither the Company nor
any of its affiliates shall have any liability to Park or to any other person if
the payments and benefits provided in this Agreement that are intended to be
exempt from or compliant with Code Section 409A are not so exempt or compliant.

 

         *         *         *         *         *

 

11

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

  BLUEFLY, INC.           By: /s/ David Wassong       David Wassong      
Chairman of the Board                     EMPLOYEE                 /s/ Joseph
Park   Joseph Park  

 

 

 

 

 

 

 

 

 

 

 

 



12

